Citation Nr: 0938060	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected bilateral pes planus with Taylor's 
bunion right fifth metatarsal head.  

2.  Entitlement to service connection for a low back disorder 
claimed as secondary to the service-connected bilateral pes 
planus with Taylor's bunion right fifth metatarsal head.  

3.  Entitlement to service connection for a right leg 
disorder claimed as secondary to the service-connected 
bilateral pes planus with Taylor's bunion right fifth 
metatarsal head.  

4.  Entitlement to service connection for a right hip 
disorder claimed as secondary to the service-connected 
bilateral pes planus with Taylor's bunion right fifth 
metatarsal head.  

5.  Entitlement to service connection for an innocently 
acquired psychiatric disorder claimed as panic attacks, an 
anxiety disorder, and posttraumatic stress syndrome (PTSD).  

6.  Entitlement to service connection for claimed erectile 
dysfunction.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to 
November 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from four RO rating decisions.  

First, the matter of an increased evaluation for the service-
connected pes planus with Taylor's bunion right fifth 
metatarsal head comes before the Board on appeal from a June 
2006 RO rating decision denying an increased evaluation in 
excess of 20 percent.  

Also on appeal are July 2006 and July 2007 rating decisions 
denying service connection for claimed low back, right leg 
and right hip disabilities.  

Finally, a July 2008 rating decision, which denied service 
connection for depression, PTSD and an anxiety disorder with 
panic attacks, and erectile dysfunction, is currently on 
appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in May 2009.  

Following the last RO adjudication, the Veteran submitted 
additional evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.  

The issue of service connection for a psychiatric disability 
and erectile dysfunction are addressed in the REMAND portion 
of this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The currently demonstrated degenerative disc disease of 
the lumbar spine with right leg radiculopathy is shown as 
likely as not to be due to injury sustained by the Veteran 
during his period of active service.  

3.  The Veteran is not shown to have a hip disorder that is 
related to any event or incident of in active service.  

4.  Beginning April 20, 2009, the service-connected bilateral 
pes planus with Taylor's bunion right fifth metatarsal head 
currently is shown to be productive of a disability picture 
that more nearly approximates bilateral pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo Achilles on manipulation, that is not improved by 
orthopaedic shoes or appliances.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
degenerative disc disease of the lumbar spine is proximately 
due to or the result of the service-connected bilateral pes 
planus with Taylor's bunion right fifth metatarsal head.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by right lower extremity radiculopathy 
is proximately due to or the result of the service-connected 
bilateral pes planus with Taylor's bunion right fifth 
metatarsal head.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).  

3.  The Veteran does not have a current hip disability that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).  

4.  The criteria for the assignment of a 40 percent 
evaluation, but not more, for the service-connected bilateral 
pes planus with Taylor's bunion right fifth metatarsal head 
are met, beginning on April 20, 2009.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.22, 4.71a including 
Diagnostic Code DC 5276 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required as to the claim of service 
connection for a low back and right leg disability.    

With regard to the claim of service connection for a hip 
disorder, the RO sent the Veteran a letter in January 2006 
advising him that to establish entitlement to secondary 
service connection on the merits, the evidence must show a 
current disability and a relationship between the claimed 
disability and a service-connected disability.  The Veteran 
had ample opportunity to respond prior to the issuance of the 
July 2006 rating decision on appeal.  

With regard to the claim for an increased rating, the RO sent 
the Veteran a letter in March 2005 advising him that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.  The Veteran had ample 
opportunity to respond prior to the issuance of the June 2006 
rating decision.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claims and has 
had ample opportunity to respond.  

The March 2005 and January 2006 letters also advised the 
Veteran that VA is responsible for getting relevant records 
held by any Federal agency, to include service records, 
Social Security Administration (SSA) records, and records 
from VA and other Government agencies.  

The letter also advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them from the person or agency having them, and that it was 
his responsibility to make sure VA received the records.

Accordingly, the Board finds that the March 2005 and January 
2006 RO letters satisfy the statutory and regulatory 
requirement that VA notify a veteran what evidence, if any, 
will be obtained by the Veteran, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims herein decided, and the 
Veteran was afforded an opportunity to submit such 
information or evidence prior to the issuance of the most 
recent Supplemental Statement of the Case (SSOC) in December 
2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a June 2006 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

In short, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

The Veteran was also afforded VA examinations most recently 
in November 2008.  The VA examination is adequate because, as 
shown below, it was based upon consideration of the Veteran's 
prior medical history, his lay assertions and current 
complaints, and because it describes the disabilities in 
detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) 
(internal quotations omitted).   The Board accordingly finds 
no reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before the 
undersigned Veterans Law Judge in which he presented oral 
argument and additional documentary evidence in support of 
his claims.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to an Increased Evaluation 

The Veteran is seeking an increased evaluation in excess of 
20 percent for the service-connected bilateral pes planus 
with Taylor's bunion right fifth metatarsal head.  

The Board notes that the RO originally granted service 
connection for the disorder in an August 2003 rating decision 
based on their determination that the disorder had preexisted 
service and had been permanently worsened by the Veteran's 
active service.  

The RO found that the disability was 10 percent disabling at 
the time of the Veteran's entrance into service and presently 
30 percent disabling.  By deducting the preexisting 10 
percent disability evaluation from the present 20 percent, 
the RO assigned a 20 percent evaluation.  See 38 C.F.R. 
§ 4.22.  The Board has characterized the issue accordingly.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review.

Evaluations of foot disabilities are assigned under the 
provisions of 38 C.F.R. § 4.71a Diagnostic Codes (DC) 5276 to 
5284.  

According to the criteria of DC 5276, which provides ratings 
for acquired flatfoot, a severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  

Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo Achilles on 
manipulation, that is not improved by orthopaedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a.  

According to the criteria of DC 5284, which provides ratings 
for residuals of other foot injuries, a 20 percent evaluation 
is assigned for moderately severe residuals of foot injuries.  

A 30 percent evaluation is assigned for severe residuals of 
foot injuries.  

The Note to DC 5284 provides that a 40 percent evaluation is 
assigned for foot injuries with actual loss of use of the 
foot.  38 C.F.R. § 4.71a.  

The terms "moderately severe" and "severe" are not defined 
in the rating schedule.  In such situations, VA must evaluate 
all the evidence and reach a decision that is "equitable and 
just."  38 C.F.R. § 4.6.  

Finally, when evaluating musculoskeletal disabilities, VA 
must also consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not considered in the rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Where medical evidence shows the Veteran has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991)).  

In the present case, the medical evidence demonstrating the 
severity of the Veteran's service-connected foot disability 
first includes private (non-VA) treatment records showing 
that he underwent a bunionectomy with V-shaped osteotomy, 
right fifth metatarsal head, in February 2005.  Postoperative 
treatment reports indicate that the foot looked good; X-ray 
studies revealed that the osteotomy site was still in good 
position.  

In April 2005, the Veteran underwent a VA foot examination.  
The examiner noted that the Veteran was still healing from 
the February 2005 right foot bunionectomy.  He had no 
complaints in the left foot, but complained of right foot 
pain.  He was fully independent with his ADLs, denied flare-
ups and was otherwise in excellent health.  

Physical examination revealed no edema, normal neurologic 
examination, moderate right flat foot deformity with normal 
and nonpainful subtalar joint motion; Achilles tendons were 
in a normal position and nontender; the arch was mildly 
painful on manipulation; there was no pain in the subtalar 
joint; the fifth metatarsal head area was still mildly 
swollen, which was consistent with surgery.  A recent X-ray 
revealed healing osteotomy of the fifth metatarsal head.  

Based on the results of his examination, the VA examiner 
diagnosed status post fifth metatarsal osteotomy for repair 
of a painful Taylor's bunion deformity, and flat foot 
deformity, moderate in nature, noted bilaterally, more 
symptomatic on the right with minimal pain.  There was no 
evidence of hallux valgus deformities on either foot.  There 
appeared to be no effect on the Veteran's occupation, and no 
functional limitation, with the exception of limitations due 
to recovery from the recent surgery.  

According to a July 2005 treatment note by the Veteran's 
treating podiatrist, Dr. AWR (who performed the February 2005 
bunionectomy), the Veteran reported that his orthotics made 
his feet feel much better, and he denied swelling.  

On physical examination, the Veteran displayed no limp or 
antalgic gait-gait analysis revealed a mild slightly 
external gait pattern indicative of pronated feet; palpation 
of the posterior tibial tendon of the right foot caused some 
minimal discomfort.  Otherwise, there was no pain, but 
considerable bilateral pronation.  X-rays were normal.  

In July 2005, the Veteran presented for a second opinion with 
a private podiatrist, Dr. JE, who found normal type gait 
bilaterally except for excessive pronation on physical 
examination.  There was also mild forefoot varus deformity, 
but no edema, and no pain on palpation or range of motion.  
There was good alignment of the fifth metatarsal, but there 
was tenderness in the posterior tibial tendon.  

The Veteran again reported that he had orthotics made which 
made his feet feel better; he also wore shoes without using 
the orthotics, which he indicated made his feet feel better.  

A private, August 2005 foot magnetic resonance imaging scan 
(MRI) revealed bone marrow signal changes of the left fifth 
metatarsal head most likely related to residual surgical 
changes from bunionectomy with incomplete healing with 
evidence of edema.  

In August 2005, the Veteran also presented for a consultation 
with a physician, Dr. AMS, who noted the Veteran continued to 
have pain following the February 2005 bunionectomy.  

The Veteran also indicated that he had stopped using his 
orthotic due to an assessment of reflex sympathetic dystrophy 
(RSD).  The Veteran denied dysesthetic pain in either foot, 
but he endorsed right foot swelling.  

On physical examination, no abnormal swelling was found; 
palpation of the right foot to light touch revealed no pain; 
there was discomfort with deep pressure on the prior surgical 
site.  There was normal posture and base of gait without 
circumduction noted.  The impression was that of status post 
right foot bunionectomy with residual pain in and around the 
surgical region.  An MRI revealed incomplete healing.  

In a September 2005 treatment note, the private podiatrist 
Dr. AWR reported that the Veteran wore an orthotic which the 
Veteran found valuable, but he still pronated considerably.  

On physical examination, there were no signs of teno-
synovitis, posterior tibial tendon, or anterior tibial tendon 
pain.  The pertinent assessment was symptomatic arch.  

A private, March 2006 right lower extremity MRI was normal 
(including grossly normal Achilles tendon), except for a 
possible bone brise of the tarsal navicular.  

Treatment notes from March through May 2006 from the private 
podiatrist Dr. JE show that the Veteran continued to 
complained of right foot discomfort.  He had stopped using 
orthotics, because they did not fit his shoes, but he denied 
swelling.  Physical examination revealed normal gait, and 
biomechanically, there was mild forefoot varus deformity, 
with no sign of right foot swelling.  X-rays revealed 
adequate bony healing, with some subchondral cyst of fifth 
metatarsal, which looked like they had been there a while (he 
also had a tendency to develop them on the fourth 
metatarsal).  Diagnostic ultrasound revealed fifth possible 
spur sub fifth metatarsal post surgical; clinically there was 
no pain on palpation.  

A private, July 2006 MRI revealed stable postoperative 
changes consistent with bunionectomy; mild soft tissue edema 
plantar subcutaneous between fourth and fifth metatarsal 
diaphyses, a nonspecific finding; osteoarthritis of the first 
"MTP" (metatarsal) joint and midfoot.  

Then, in a September 2006 letter, the Veteran's wife wrote 
that the Veteran had become more reclusive and unable to 
perform such physical activity as playing with his two 
children following his February 2005 foot surgery.  

In connection with his present claim, the Veteran underwent a 
VA foot examination in October 2006.  The examiner, a 
physician, did not review the claims file, but reviewed the 
Veteran's medical records [unspecified].  

The examiner noted that the Veteran's medical history 
included a February 2005 bunionectomy right fifth toe and 
capsulitis right fifth toe "MTPJ" (metatarsal) since May 
2005.  

The Veteran complained of pain on weight bearing, and he 
endorsed pain on standing and walking: he could stand 15 to 
30 minutes and walk 1/4 of a mile.  He used no assistive 
devices.  On physical examination, there was tenderness to 
pressure of the fifth MTPJ and between the fourth and fifth 
toes.  There was swelling at the fifth MTPJ, but no heat, 
redness, stiffness, fatigability, weakness, lack of endurance 
or flare-ups.  

There was no skin or vascular foot abnormality, no malunion 
or nonunion of the tarsal or metatarsal nodes.  The Veteran 
walked with a slight limp.  Lead bilateral foot study 
revealed bilateral pes planus, more evidence on the right.  

Based on the results of examination, the VA examiner's 
impression was bilateral pes planus and postsurgical changes 
in the distal right fifth metatarsal bone.  There was also a 
neuroma between the right fourth and fifth toes.  This had 
significant effects on the Veteran's occupation due to 
decreased mobility and pain.  He also experienced mild to 
preventative effects on such daily activities as shopping, 
sports, and exercising.  

Following the VA examination, a December 2006, a VA 3-phase 
bone scan showed results compatible with mild degenerative 
changes.  

A February 2007 VAMC podiatry note reports that the Veteran 
still complained of pain to the bottoms of the right fifth 
metatarsal causing a limp.  The X-ray studies revealed mild 
degenerative change of the first metatarsal phalangeal joint 
and mild hypoplasia of the distal fifth metatarsal.  

In March 2007, the Veteran underwent a VA exostectomy right 
fifth metatarsal head neuroma resection.  The operation 
report notes that a moderate size bone spur was found at the 
head of the right fifth metatarsal lateral plantar aspect; 
and a bone spur was also noted at the base of the right fifth 
proximal phalanx.  A moderate amount of scar tissue was 
resected.  A small neuroma was resected in the fourth inner 
space of the dorsal aspect of the right foot over the four 
intermetatarsal space.  

Thereafter, VA outpatient treatment records dated from May 
2007 to January 2008 show that the Veteran complained of pain 
at the site of the neuroma excision with corresponding pain 
on palpation.  

Similarly, the Veteran wrote in a May 2007 statement that he 
had chronic, debilitating, severe pain on weight bearing with 
numbness and tingling throughout the fifth metatarsal head 
and surrounding areas.  This caused a significant decrease in 
his daily functioning

A June 2008 VAMC podiatry follow-up note reports that the 
Veteran complained of continued swelling causing pain, but he 
had no new complaints.  On physical examination, edema was 
present and there was pain on palpation absent to the right 
at the neuroma excision site.  

In November 2008, the Veteran underwent a second VA foot 
examination.  The examiner indicated in the introduction that 
she did not review the claims file, but reviewed the medical 
records.  

The examiner also noted the Veteran's reported history of 
bilateral pes planus with bunion right fifth metatarsal head, 
with bunionectomy right foot in 2005 and removal of neuroma 
of right foot in 2007.  

The Veteran indicated that his right foot pain continued 
following each surgery, but it had been stable since onset.  
He specified that there was pain in the soles of the feet, 
dorsum of the right foot, and fifth metatarsal head; he 
denied swelling, heat, redness, stiffness, fatigability, 
weakness, lack of endurance, and flare-ups.  He reported 
being able to stand 15 to 30 minutes and could walk more than 
1/4 mile, but less than 1 mile.  He used a cane and orthotic 
inserts, which efficacy was "fair."  

On physical examination, there was abnormal weight bearing of 
the left foot with callosities; there was no abnormal weight 
bearing of the right foot.  There was no hammertoe, hallux 
valgus or rigidus, pes cavus, or malunion or nonunion of the 
tarsal or metatarsal bones of either foot.  

The feet showed normal Achilles alignment on weight bearing 
and non-weight bearing.  There was also no forefoot or 
midfoot malalignment, or pronation.  There was no arch 
present on weight and non-weight bearing of the left foot.  
An arch was present on weight and non-weight bearing of the 
right foot.  There was no pain on manipulation.  The weight 
bearing line was medial to great toe bilaterally.  The 
Veteran's gait was antalgic.  A January 2007 right foot X-ray 
study was normal.  

Based on the results of his examination, the VA examiner 
diagnosed bilateral pes planus, bunion right fifth metatarsal 
heal status post removal 2005, and Morton's neuroma, right 
foot status post removal 2007.  The examiner indicated that 
this had a significant effect on the Veteran's occupation due 
to decreased mobility, problems lifting and carrying, and 
decreased lower extremity strength, and pain.  There was also 
mild to moderate limitations on daily activities.  

For the period following the November 2008 VA examination, 
the record includes an April 2009 report from a private 
podiatrist, who wrote "yes" to questions asking whether the 
Veteran meets the criteria for 30 and 50 percent evaluations 
for pes planus; the podiatrist also wrote "yes" that there 
was arthritis of the feet/toes related to the pes planus.  

Finally, in support of his claim, the Veteran testified at a 
May 2009 Board hearing.  He emphasized that his feet swell 
and are tender.  Orthotics did not help and used a cane 
occasionally.  He also missed over 500 hours from work over 
the prior four years.  

In comparing the Veteran's symptoms during the period on 
appeal, as noted, to the rating criteria, the Board finds 
that the service-connected bilateral pes planus with Taylor's 
bunionectomy of the right fifth metatarsal head, more nearly 
resemble the criteria for assignment of a 50 percent 
evaluation beginning April 20, 2009, which is the date the 
Veteran's private podiatrist indicated that the Veteran's 
symptomatology includes marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement, 
and severe spasm of the tendo Achilles on manipulation, that 
is not improved by orthopaedic shoes or appliances.  

An increase is not warranted prior to April 20, 2009, 
however, since the medical and lay evidence does not 
demonstrate symptomatology characteristic of a 50 percent 
level of impairment.  In fact, during the November 2008 VA 
examination, the VA examiner found abnormal weight bearing, 
but no pain on manipulation, which is consistent with a 30 
percent evaluation.  

Further, the Board has found no other applicable diagnostic 
codes that would result in an evaluation higher than 50 
percent, since 50 percent is the highest schedular evaluation 
available for disabilities of both feet.  In any event, there 
is no evidence of weak foot, hallux valgus, hallux rigidus, 
on hammer toes, bilateral acquired claw foot, foot injury 
with actual loss of use of the foot, or malunion or nonunion 
of the tarsal or metatarsal bones.  

The Board also notes that the Veteran's scars resulting from 
the his February 2005 and March 2007 foot surgeries have 
previously been service connected, and the issues of an 
increased evaluation for the scars is not presently before 
the Board.  

In conclusion, the Board finds that an increased evaluation 
is warranted for the service-connected bilateral pes planus 
with Taylor's bunion right fifth metatarsal head beginning 
April 20, 2009.  By subtracting the 10 percent disability 
evaluation which is shown to have preexisted the Veteran's 
active service, the result is an increased, 40 percent, 
rating.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  However, referral for extraschedular consideration 
is not warranted.  First, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Here, the Veteran has not been shown to undergone frequent 
periods of hospitalization.  Further, there is no showing of 
a marked interference with the Veteran's employment.  To 
extent he testified during this May 2009 Board hearing that 
he missed a lot of work, he also submitted employment records 
showing that his absences were often due to his back and leg 
disabilities (addressed below), plus family issues.  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


B.  Entitlement to Service Connection

The Veteran is also contending that service connection is 
warranted for a low back disorder, a right leg disorder, and 
a right hip disorder, to include as secondary to the service-
connected bilateral pes planus with Taylor's bunion right 
fifth metatarsal head.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).

In the present case, the Veteran's service treatment record 
(STR) includes a June 2000 treatment note reporting that the 
Veteran complained of low back pain for 3 days with no 
radicular symptoms.  The assessment was that of low back 
pain.  

Then, in a June 2002 self report of medical history, the 
Veteran endorsed a history of recurrent back pain.  Also, an 
undated "Master Problem List" notes low back pain as a 
"Temporary (Minor) Problem[]" occurring in June 2000.  

With regard to his right knee, the STR includes a July 2001 
treatment note reporting that the Veteran presented for 
follow-up treatment after a car accident with complaints 
including right knee pain for 10 days.  The assessment was 
that of contusion right knee.  The Veteran then sought 
further follow-up in August 2001 with complaints of right 
knee pain after a motor vehicle accident 3 weeks prior.  The 
assessment was that of right patellar pain.  

Upon clinical evaluation at discharge in July 2002, the spine 
and lower extremities were found "normal."  The physician, 
however, commented that the Veteran had a 3-year history of 
low back pain.  

Following his discharge in November 2002, the Veteran 
presented in October 2003 for treatment to a private 
orthopedist, Dr. GAM, with complaints of right back and hip 
pain radiating down the right lower extremity all the way to 
the foot, with paresthesias and sensory loss down the lower 
extremity, and right leg weakness and muscle deterioration.  
A physical examination was normal.  The physician's 
assessment was that of "suspected" L3-L4 disc.  

A private spine MRI in October 2003 revealed some minimal 
osteoarthritic changes with minimal bulges at the lower two 
levels; no significant canal or neural foraminal narrowing; 
there was some mild neural foraminal narrowing bilaterally; 
and diffusely narrowed canal secondary to congenitally short 
pedicles.  

Then, a May 2005 VAMC outpatient note indicates that the 
Veteran presented with complaints of low back pain.  On 
physical examination, the Veteran's gait was normal, there 
was tenderness in the lower part of the thoracic and lumbar 
area, but no bowel or bladder disturbances and the 
neurological examination was otherwise normal.  The 
assessment was that of lumbar strain.  

A private, May 2005 spine MRI also revealed decreased T2 
signal involving the posterior aspect of the L2-3, L3-4, L4-
5, and L5-S1 discs; moderate multilevel discogenic 
degenerative changes with disk bulging present at L2-3 
through L5-S1; disk bulging results in narrowing of the 
neural foramina and contact of the exiting nerve roots 
bilaterally, especially at L3-4, L4-5, and L5-S1.  There were 
also mild bilateral facet degenerative changes, but no 
compression fractures or spondylolisthesis.  

A spine MRI was also performed, which revealed mild 
discogenic and facet degenerative changes at T10-11, T11-12, 
and T12-L1; no evidence of thoracic vertebral compression 
fracture, spondylolisthesis, or disc herniations or spinal 
stenosis.  

An August 2005 VAMC outpatient note then reports that the 
Veteran complained of left knee pain after lifting weights 
two days prior.  Follow-up with a private physician indicates 
status post internal derangement due to weight lifting 
injury.  An MRI was normal.   

In August 2005, the Veteran also presented for consultation 
with a physician, Dr. AMS, who noted that the Veteran 
continued to have pain following the February 2005 
bunionectomy.  

Based on the results of his evaluation, including a thorough 
clinical examination, the physician's diagnosis was that of 
status post right foot bunionectomy with residual pain in and 
around the surgical region; MRI revealed incomplete healing.  
The physician opined that this was the sole reason for the 
Veteran's discomfort.  He stated that he "[did] not 
believe" that the Veteran had any significant evidence of a 
lumbar radiculopathy causing the aforementioned symptoms.  

"Certainly, there [was] no conflicting evidence on today's 
exam or history event that the [Veteran] has complex regional 
pain syndrome/RSD as there [was] no dysesthetic pain, 
swelling of the foot, temperature or color differences, or 
trophic changes, weakness."  

Thereafter, in September 2005, the Veteran presented for 
treatment with his private podiatrist, Dr. AWR, who noted 
that the Veteran still pronated considerably despite wearing 
a foot orthotic.  He opined that this "probably" caused 
some pain along the medial side of the arch radiating up the 
tibial tendon secondary to the flat foot problem.  There were 
no signs of ten-synovitis, or posterior tibial tendon, or 
anterior tibial tendon pain on physical examination.  

The assessment was that of symptomatic arch, leg and thigh 
pain, possibly secondary to flatfootedness.  The physician 
reiterated that the Veteran pronated considerably, which put 
excessive strain on the Veteran's arch with weight bearing.  

Also, in September 2005, the Veteran presented for treatment 
with a private physician, Dr. ST, with complaints of 
intermittent low back pain and right lower leg pain with 
right thigh cramping following his right fifth metatarsal 
joint surgery.  

The physician noted that an orthopedic surgeon found no 
signs/symptoms of RSD; a right foot and low back MRI showed 
no significant abnormalities; and a neurologist performed a 
nerve conduction study (NCS), which was normal.  

Physical examination revealed "excellent peripheral pulses" 
and normal neurological examination.  There was, however, 
pain and decreased range of motion in the right hip, and the 
right knee was tender to palpation with full range of motion 
and crepitation, and without synovitis or effusion.  

The spine was nontender with full range of motion, but there 
was diffuse tenderness over the right lower leg muscles.  The 
assessment was new onset of right leg pain following right 
foot surgery suspicious of reflex sympathetic dystrophy.  A 
bone scan was recommended.  

Accordingly, the Veteran underwent a private bone scan 
October 2005, which revealed increased uptake on blood pool 
and delayed images within the right foot and ankle, which 
could represent infectious or inflammatory v. posttraumatic 
process.  The bone scan also revealed increased flow on the 
left as compared to the right-significance unknown.  There 
was no abnormality seen within the right hip or right knee as 
compared to the left.  

On follow up in October 2005, the private physician Dr. ST 
found decreased range of motion in the right hip and mild 
tenderness over the right knee (and ankle), but no synovitis 
or effusion.  The spine was non-tender with full range of 
motion, but there was mild and diffuse tenderness over the 
muscles of the right lower leg.  X-rays of the right hip 
revealed no evidence of fracture, dislocation, vascular 
necrosis, or osseous pathology.  

The assessment was that of history of chronic right lower leg 
pain after right foot surgery with an abnormal 3-phase bone 
scan, which was suspected to be mild RSD; there were no signs 
or symptoms of inflammatory or infectious process.  

In support of his claim, the Veteran wrote in his October 
2005 Notice of Disagreement (NOD) that he had trouble 
sleeping due to the pain following his surgery.  The pain 
radiated up into the right foot, leg, buttocks, and groin.  
He had lost muscle strength and mass in the right foot and 
leg, which limited his ability to run and play with his 
children.  

Then, in January 2006, the Veteran underwent consultation 
with a private neurologist, Dr. THH, who reviewed the 
Veteran's complaints of pain in the foot radiating up the 
posterior aspect of the lower leg and thigh, which the 
Veteran attributed to his February 2005 foot surgery.  The 
neurologist also noted that the Veteran had been 
"extensively evaluated" previously.  

Based upon the results of his physical examination and 
neurological examination, plus review of NCS studies, the 
neurologist's impression was neuralgic pain right lower 
extremity, etiology uncertain.  The neurologist commented 
that some of the Veteran's symptoms sounded like tarsal 
tunnel syndrome, but NCS was normal; sensory loss was 
compatible with tibial neuropathy.  The neurologist 
recommended further follow-up with review of an L-spine MRI 
report.   

In January 2006, the Veteran also presented at a VA emergency 
room with complaints of right foot pain with occasional pain 
shooting up into the right leg.  The differential diagnosis 
was neuralgia; doubt physical examination since swelling and 
pain had resolved; doubt septic joint or ostea.  

A private, March 2006 right lower extremity MRI report 
indicates a normal MRI (including grossly normal Achilles 
tendon), except for a possible bone brise of the tarsal 
navicular.

On follow-up with the private podiatrist Dr. JE in May 2006, 
the Veteran described sciatica pain down the right foot which 
he felt was due to surgery and walking differently.  He did 
not wear his orthotics due to pain in the top of the foot.  

Physical examination revealed no edema and no pain on 
palpation, except for sharp and dull decreased around the 
incision site and around derma tone L4-L5 area.  The 
assessment was that of pseudo arthrosis or ambulating 
differently causing sciatica (ideology to the discomfort may 
be just the way he is walking and favoring, which caused more 
sciatica).  

A private, June 2006 hip MRI revealed normal hip, right 
femoral head subchondral 1 cm cystic area, likely 
degenerative in etiology, otherwise negative examination.  
[The Board notes that the report states "left hip," but 
"left" is marked out with pencil and "right" is 
overwritten.]  

A private, July 2006 spine X-ray report also notes mild 
scoliosis, convexed to the left; no spondylolysis; negative 
for acute compression fracture, and a September 2006 private 
pelvis MRI revealed no abnormalities detected along the 
course of the lumbosacral plexus and sciatic nerves; 
unremarkable MRI of pelvis.  

In October 2006, a private physician, Dr. LGF, reviewed the 
September 2006 pelvis MRI and indicated that no further 
diagnostic workup was indicated from a neurological 
standpoint.  He believed that there was an element of 
muscular overload due to the Veteran's change in gait 
mechanic and due to the Veteran's foot injury.  

In support of his claim, the Veteran's wife wrote in a 
September 2006 statement that the Veteran had complained of 
such symptoms as constant sharp pains and needle-like 
sensations in his right foot radiating into his buttocks, 
which started following his February 2005 foot surgery.  She 
also stated that there was noticeable muscle atrophy in both 
lower extremities.  She felt that his symptoms began 
following the February 2005 bunionectomy.  

Thereafter, a November 2006 VAMC neurology follow-up note 
reports that since EMG and NCS studies did not indicate 
radiculopathy, plexopathy, or neuropathy, symptomatology 
"favour being from neuroma in the foot."  

The record also includes private chiropractor treatment notes 
from October to December 2006, documenting the Veteran's 
complaints of continued low back, leg, and hip pain following 
his bunionectomy.  The assessment was lumbar radiculopathy 
with foot pain.  

Then, a private, January 2007 spine MRI revealed 
predominantly facet degenerative changes most noted at L4-5, 
where mild to moderate degeneration was seen with dorsal 
synovial cysts, and moderate predominantly right-sided back 
to front foraminal narrowing; the remaining levels showed 
minimal annular bulging and mild facet degeneration and facet 
hypertrophy.  Similarly, a February 2007 private treatment 
report notes a diagnosis of lumbar facet joint and myofascial 
pain/radiculitis; foot pain.  

Then, a March 2007 treatment note by Dr. FDV, a neuro-
oncologist, indicated that the Veteran presented with right 
foot problems status post bunionectomy and osteotomy right 
side.  Dr. FDV stated that because of the fact that the 
Veteran did not use his right foot as much for walking, this 
has caused some asymmetry in his gait and has "probably" 
deteriorated his back with some work related problems.  

The Veteran denied pain and weakness in the lower 
extremities.  The impression was that of right foot pain with 
secondary gait changes and minor lumbar spine degeneration.  
The physician felt that the most emphasis should be placed on 
repairing the Veteran's right foot issues.  

A June 2007 VAMC physical therapy consultation report 
indicates that displayed an antalgic gait with decreased 
stride length bilaterally and decreased stance through the 
right lower extremity; the Veteran stood with weight shifted 
to left lower extremity.  

A private, June 2007 VAMC hip X-ray revealed no acute 
fracture or subluxation; all joint spaces were well-
maintained.  The impression was "negative examination."  

In January 2008, the Veteran underwent re-evaluation with the 
private physician, Dr. LGF, who indicated that the Veteran 
continued to complain of right lumbosacral pain radiating 
into the hip and thigh with marked right foot pain despite 
physical therapy.  

The physician's impression was that of lumbosacral myofascial 
pain syndrome, possible right sacroiliac joint dysfunction, 
degenerative joint disease (DJD) of the lumbar spine, and the 
diagnosed right foot Morton's neuroma.  He stated that he 
believed the Veteran's pain was primarily mechanical-
nociceptive and that the Veteran's foot condition might be 
affecting his gait mechanics and overloading his back.  He 
recommended further MRI.  

In November 2008, the Veteran underwent a VA examination.  In 
the introduction, the examiner indicated that the claims file 
was requested but not reviewed; the medical records were 
reviewed.  

The examiner noted that the Veteran believed his right foot 
pain had caused low back problems with pain radiating to the 
right hip and leg with numbness and burning in the right leg 
to the back of the right calf.  The Veteran's complaints 
included pain on sitting and prolonged walking, which he 
described as a mild throbbing pain lasting hours and 
occurring daily.  

On physical examination of the spine, there were no objective 
abnormalities of cervical or sacrospinalis and no muscle 
spasm.  The Veteran's posture and gait were normal, and there 
were no abnormal spine curvatures.  Sensory examination of 
the lower extremities was normal.  

The range of motion was reduced, but there was no pain on 
motion including after repetitive use.  The examiner also 
reviewed the 2005 VA MRI results.  

On physical examination of the right leg, there was decreased 
sensory function on the right lateral aspect of the right 
foot, but the neurological examination of the right leg was 
normal.  

The examiner also reviewed EMG, NCS, and indicated that a 
2006 EMG was normal. With regard to the right hip, the 
examiner noted that a November 2008 X-ray revealed no 
fracture or dislocation, no significant degenerative disease, 
and femoral head contours appeared unremarkable; pelvic 
phlebolith were noted.  The X-ray impression was that of no 
significant abnormality.  

Based on these examination results, the VA examiner diagnosed 
degenerative disc disease (DDD) of the lumbar spine and 
lumbar spine radiculopathy.  The examiner found no evidence 
of a right hip pathology; he stated that the Veteran's pain 
was most likely from right leg radiculopathy.  

The examiner then stated that the Veteran's lumbar spine DDD 
and radiculopathy are less likely than not related to the 
service-connected pes planus, since the Veteran had onset of 
low back pain and radiculopathy prior to his foot complaints  

Then, in May 2009, a private chiropractor, DJP, wrote that he 
had treating the Veteran during the prior two and one half 
years for chronic low back, right hip, and right lower 
extremity pain of sciatic origin.  He stated that in his 
professional opinion, these problems are secondary to altered 
gait mechanics, which result from the diagnosed pes planus, 
Taylor's bunion of the right fifth metatarsal, Morton's 
neuroma, and the corresponding surgeries.  

The Veteran's resulting altered gait and biomechanics caused 
shortening of the right iliotibial band, hamstrings, 
pyriformis, and psoas muscles.  The Veteran obtained 
temporary relief from conservative treatment, but his 
symptoms remained chronic and recurrent due to the underlying 
altered gait mechanics and attendant structural changes.  

Also in May 2009, a second chiropractor, KR, indicated that 
the Veteran's right foot surgery four years prior altered the 
foot's normal anatomy and ability to mobilize while walking, 
which affected his gait.  

Therefore, it was the chiropractor's professional opinion 
that the Veteran's lower back and sciatic condition was 
aggravated and increased in its severity by this altered 
gait.  As long as the aggravated factor (altered gait) 
continued, he opined, complete resolution of the lower back 
disorder was not expected.  

In support of his claim, the Veteran submitted an article 
entitled "Biomechanics in Disability Research: Gait 
Dysfunction in the Elderly," which noted that functional 
adaptions due to musculoskeletal impairment vary from person 
to person and that there is a limited understanding of how 
impairments cause functional adaptions.  

The Veteran further also submitted a pamphlet indicating that 
abnormal foot alignment can cause knee, hip, and back pain.  


Low Back and Right Leg

With regard to the Veteran's claims of service connection for 
a low back disability and a right leg disability, the record 
on appeal, as indicated most recently by the November 2008 VA 
examination, shows that the Veteran is currently diagnosed 
with degenerative disc disease of the lumbar spine with right 
leg radiculopathy.  

With regard to the etiology of this disability, the evidence 
contains competent evidence both supporting and contradicting 
the Veteran's claim.  After careful review, however, the 
Board finds that, by extending the benefit of the doubt to 
the Veteran, service connection is warranted.  

In particular, the weight of the medical evidence, including 
the opinions of private podiatrists in September 2005 and May 
2006, two private chiropractors in May 2009, private 
physicians in September 2005, October 2005, and October 2006, 
and the neuro-oncologist in March 2007, establish that the 
disability is caused by the service-connected bilateral pes 
planus with Taylor's bunion right fifth metatarsal head.  

The Board recognizes that the VA examiner in November 2008 VA 
opined that the Veteran's lumbar spine DDD and radiculopathy 
were less likely than not related to the Veteran's service-
connected pes planus, since the Veteran had onset of low back 
pain and radiculopathy prior to his foot complaints.  

The November 2008 VA examiner's medical opinion is a medical 
conclusion that the Board cannot ignore or disregard, but the 
Board is not obligated to accept any physician's opinion.  
See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes, 5 Vet. 
App. at 69.  

In that regard, the Board finds that the November 2008 VA 
examiner's opinion carries limited probative value, because 
it does not provide clear conclusions and supporting data 
with a reasoned analysis connecting the data and conclusions.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) 
(citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  

In particular, the November 2008 VA examiner was not fully 
informed of the pertinent factual premises (i.e., medical 
history) of the case.  See Nieves-Rodriquez, 22 Vet. App. at 
303-04.  

In particular, the VA examiner based his opinion on a 
determination that the Veteran did not have any foot 
complaints prior to his low back pain, which had its onset in 
January 2004.  As shown, however, the Veteran had foot 
complaints prior to his entry into active service in 1996.  

Further, the onset of the Veteran's low back complaints 
predated January 2004, as shown by the in-service treatment 
records, plus post-service treatment records beginning in 
October 2003.  Since he based his opinion on this incorrect 
factual premise, the probative value of the VA examiner's 
opinion that the Veteran's lumbar DD with right lower 
extremity radiculopathy is sharply reduced.  

Finally, the Board notes the November 2006 VAMC neurology 
note indicating that since EMG and NCS studies did not 
indicate radiculopathy, plexopathy, or neuropathy, the 
Veteran's symptoms "favour being from" the foot neuroma.  
This type of equivocal medical opinion (i.e., expressed in 
the speculative language "appears to be"), however, does 
not provide the degree of certainty required to controvert 
the favorable medical evidence noted above.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  


Hip

With regard to the Veteran's claim of service connection for 
a hip disorder, the Board finds that service connection is 
not warranted, since the medical evidence does not establish 
a diagnosis of a current hip disability.  As indicated by 
October 2005 bone scan and X-ray results, June 2006 MRI 
results, June 2007 hip X-ray, and the November 2008 VA 
examination, there is no evidence of a hip disorder.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)(citation omitted).  

The Veteran has continuously asserted that he has right hip 
pain, as shown by the September 2005 treatment note.  His 
assertions are competent evidence demonstrating that he 
experiences right hip pain.  The Veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis.  

Further, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  

Accordingly, the Veteran's lay statements do not constitute 
competent medical evidence of a current right hip diagnosis.  
See Jandreau, 492 F.3d at 1376-77; Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
current disability manifested by degenerative disc disease of 
the lumbar spine with right leg radiculopathy was as likely 
as not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for the degenerative disc disease 
of the lumbar spine with right leg radiculopathy is 
warranted.  

Conversely, the Board finds that the weight of the competent 
evidence does not support the Veteran's claim of service 
connection for a right hip disability.  In reaching this 
conclusion the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  




ORDER

An increased rating of  40 percent, but not higher for the 
service-connected bilateral pes planus with Taylor's bunion 
right fifth metatarsal head, is granted beginning April 20, 
2009, subject to the regulations governing the payment of VA 
monetary benefits.  

Service connection for degenerative disc disease of the 
lumbar spine is granted.  

Service connection for radiculopathy to the right lower 
extremity is granted.  

Service connection for a claimed hip disorder is denied.  


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claims of service connection for (1) a 
psychiatric disorder claimed as panic attacks and an anxiety 
disorder, and (2) erectile dysfunction must be remanded for 
further action.  

By way of history, the Board notes, the Veteran submitted new 
claims of service connection in October 2007.  He also 
submitted a claim of service connection for posttraumatic 
stress disorder (PTSD) in January 2008.  

In July 2008, the RO issued a rating decision denying service 
connection for depression, PTSD, insomnia, and erectile 
dysfunction.  In March 2009, the Veteran submitted a Notice 
of Disagreement, disagreeing with the RO's July 2008 rating 
decision with regard to the issues of panic attacks/anxiety 
disorder and erectile dysfunction.  The RO did not thereafter 
issue a Statement of the Case (SOC) with regard to the 
issues.  

When a claimant has filed an NOD and there is no SOC on file 
for those issues, the Board must remand, not refer, the 
issues to the RO for issuance of an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).   Since 
the Veteran in the present case has filed an NOD, but there 
is no SOC on file, a remand is required in order to comply 
with due process requirements.  See Manlincon, 12 Vet. App. 
at 240- 241.

Thereafter, RO should return the claims to the Board only if 
Veteran perfects his appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case, and a substantive 
appeal the Board is not required, and in fact has no 
authority, to decide the claim).  

The Board also notes with regard to the claim of service 
connection for a psychiatric disorder that the Court of 
Appeals for Veterans Claims (Court) recently issued a 
decision in the case of Clemons v. Shinseki, in which the 
Court held that the scope of a Veteran's claim should be 
construed based on the reasonable expectations of a non-
expert, self-represented claimant, and the evidence developed 
during the claims process.  

The factors to consider are the Veteran's description of his 
claim, the symptoms he describes; and all the information he 
submits or VA obtains in support of the claim.  Therefore, if 
a Veteran claims service connection for a specific disorder, 
any disorder reasonably encompassed by the Veteran's claim 
must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009); see also Brokowski v. Shinseki, No. 07-0349, June 8, 
2009 (non-precedential) (explaining that a veteran's 
reference to a disabled body part or system or by his 
descriptions of his symptoms satisfies the requirement that 
he identify the nature [scope] of his claimed disability).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

The RO must take the appropriate steps to 
issue the Veteran a Statement of the Case 
(SOC) addressing the issues of (1) 
service connection for a psychiatric 
disorder variously claimed as panic 
attacks, PTSD, an anxiety disorder, and 
(2) erectile dysfunction.  This issuance 
must include all relevant laws and 
regulations, and a complete description 
of the Veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  Thereafter, if the 
Veteran files a timely Substantive Appeal 
on either remanded issue, the RO should 
undertake any indicated development and 
adjudicate the claim(s) in light of the 
entire evidentiary record, and then issue 
a Supplemental Statement of the Case 
(SSOC), if appropriate.  

Following the completion of the remand instructions, the 
case should be returned to the Board for the purpose of 
appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


